113 U.S. 258 (1885)
LOONEY
v.
DISTRICT OF COLUMBIA.
Supreme Court of United States.
Submitted January 9, 1885.
Decided January 23, 1885.
APPEAL FROM THE COURT OF CLAIMS.
*260 Mr. Eppa Hunton and Mr. V.B. Edwards for appellant. &mdash.
Mr. Solicitor-General and Mr. John C. Fay for appellee.
MR. JUSTICE GRAY delivered the opinion of the court. He recited the facts as above stated, and continued:
The nature and history of the auditor's certificates, and of the so-called sewer certificates, and other securities issued by the District of Columbia, as well as the legislation of Congress relating to them, have been fully stated in opinions delivered by the Court of Claims in other cases, and need not be recapitulated. See Fendall v. District of Columbia, 16 C. Cl. 106; Adams v. Same, 17 C. Cl. 351; Morgan v. Same, 19 C. Cl. 156. It is enough for the purposes of this case to observe that the sewer certificates and other interest-bearing securities of the District were negotiable instruments; and that the auditor's certificates were not negotiable, but were merely evidence of the debt of the District to the claimant under its contract with him.
If he had kept the auditor's certificates, he could doubtless have recovered against the District the full amount of the debt of which they were the evidence.
But the facts found show that he has so dealt with these certificates as to prevent him from maintaining this suit. The amount of some of the certificates he has been paid by the District in *261 money. Others of the certificates he has sold and assigned for value, and thereby transferred the equitable title in them to the assignee, and authorized him to receive payment of their amount from the District; and the payment of that amount in full by the District to the assignee is a discharge of so much of its debt to the claimant. Cowdrey v. Vandenburgh, 101 U.S. 572; Foss v. Lowell Savings Bank, 111 Mass. 285. The remaining certificates he has exchanged with the District for an equal amount of its negotiable securities, payable on time with interest, and he has since sold those securities for their value in the market. The District is liable to the purchaser, either upon those securities themselves, or upon the other bonds since taken by him instead of some of them, and cannot be also held liable to the original creditor for the same amount or any part thereof. Harris v. Johnston, 3 Cranch, 311; Emblin v. Dartnell, 1 D. & L. 591.
The conversation, which is found to have taken place between the treasurer of the District and the claimant before he sold the negotiable securities, has no tendency to prove any authority or any intention of the treasurer to make a new or different contract in behalf of the District.
Judgment affirmed.